DETAILED ACTION
Response to Restriction
In the response of August 23, 2022 to the restriction requirement of June 24, 2022, applicant elects Group I, embodiment 1, figures 1.1-1.7. This election is without traverse. 
Specification
For clarity the examiner recommends cancelling/crossing out the descriptions of non-elected Groups II and III, embodiments 2-5, figures 2.1-5.7.
The special description should be cancelled because there is reference in the sentence to more than one design and article of manufacture. Additionally, the description of appearance in the statement is not necessary because the drawings are their own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904).
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
See the illustration on the next page. The drawings of the elected embodiment are compared. 
1)  In the illustration, the examiner uses the same scale for each drawing in the set. The views are lined up to determine whether they are drawn proportionally consistent. 
On the left and right perimeter point of figure 1.2, a broken line extends vertically. Figures 1.6, the front, and 1.7, the rear, are placed under and above 1.2. The front and rear are placed at the extreme left such that they meet the vertical line (the outside perimeter of 1.2). Figures 1.6 and 1.7, however do not meet the vertical broken line on the right side where the right perimeter of 1.2 terminates. Figures 1.6 and .17 are not wide enough to be consistent with 1.2. 
2)   Similarly, the sides 1.4 and 1.5 are not consistent with 1.2. See the spaces between the top horizontal broken line and the ends of the figures. 
3)  The issue regarding inconsistency in proportions can also be seen when comparing the thickness of figures 1.4 and 1.5 to the widths of figures 1.6 and 1.7. 
The thickness of the fabric is greater in figures 1.6 and 1.7. 

    PNG
    media_image1.png
    410
    588
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    403
    45
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    403
    49
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    580
    53
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    588
    51
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    105
    141
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.2)][AltContent: textbox (1.1)][AltContent: textbox (1.5)][AltContent: textbox (1.4)][AltContent: textbox (1.7)][AltContent: textbox (1.6)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)]












4)  The features of the fabric are indefinite and non-enabling because they are not consistent from view to view. In 1.2, both the left and right of the figure include two corners where the perimeter of the fabric changes direction. 
In the upper part of the illustration, two arrows are placed extending from these two points in 1.2 to the side views. On the sides of the fabric, because of its thickness there should be two horizontal lines extending from left to right to mark these changes in plane. However, these edge lines are not shown in either figure 1.4 or 1.5.  
5)  Similarly, two vertical arrowed lines have been placed noting where there should be two vertical lines in figure 1.6. However, these edges are not shown in 1.6. 
6)  Where the outer points of strands in the fabric extend to the edge of the fabric and the side planes of the strands show a thin surface plane cannot be determined for certainly on the sides, front and rear in relation to figure 1.2. 
To show a discrepancy example, the corner of the perspective view, 1.1 is included in the illustration above on the right side. In 1.1, the ends of fibers at B seem to be stacked in a row. This is shown perhaps in 1.5 by a straight dark line pointed out. At A in 1.1, there are the side edges of fibers on the bottom right corner. These ends show the planar side of the fibers. Their width is between A and B in figure 1.1. This is not shown in the same corner in figure 1.5.  
In general the position of fibers in elevation views cannot be determined with certainty in relation to both figures 1.1 and 1.2. And, they cannot be matched without conjecture when 1.1 and 1.2 are compared. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
In order to overcome this rejection, the examiner recommends reviewing all features of the design and showing the design clearly and consistently among the views without introducing new matter. 
It must be apparent that applicant was in possession of an amended design at the time of original filing. This pertains to the addition or removal of elements, to or from the claim, that were not present or evident in the originally disclosed design.
If applicant chooses to exclude portions of the design from the claim by converting those portions of the article to broken lines, the amendment must meet the written description requirement of 35 U.S.C. 112(a). 
When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d). Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). 

Conclusion
The application is rejected under 35 U.S.C. 112 (a) and (b). A response is required to avoid the abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 

Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Email Communications
If email communication is preferred, please email the examiner at karen.acker1@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Patent Center
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/KAREN S ACKER/Primary Examiner, Art Unit 2918